Case: 13-13728   Date Filed: 03/31/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13728
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:10-cr-00277-TJC-TEM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

LYDIA I. CLADEK,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 31, 2014)

Before PRYOR, MARTIN, and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-13728     Date Filed: 03/31/2014   Page: 2 of 2


      Lydia Cladek appeals the district court’s denial of her pro se Federal Rule of

Criminal Procedure Rule 33 motion for a new trial. Maurice Grant, II, appointed

counsel for Cladek, has moved to withdraw from further representation of the

appellant in this appeal and filed a brief pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396 (1967). Although Cladek argued in her Rule 33 motion and in

response to Grant’s Anders motion that counsel was ineffective, the record in this

case is insufficient to review counsel’s effectiveness. See United States v.

Franklin, 694 F.3d 1, 8–9 (11th Cir. 2012). Claims of ineffective assistance of

counsel should usually be raised in a 28 U.S.C. § 2255 motion. United States v.

Curbelo, 726 F.3d 1260, 1267 (11th Cir. 2013).

      Because our independent examination of the record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and the denial of

Cladek’s Rule 33 motion for a new trial is AFFIRMED. In addition, Cladek’s pro

se request for new counsel in this appeal is DENIED as moot, and Cladek’s

various other requests in this appeal for relief, also filed pro se, are DENIED.




                                          2